         Case 3:19-cv-01651-S Document 23 Filed 07/30/19           Page 1 of 16 PageID 96


                                IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

    DEIDRA M. ROPER a/k/a “Spinderella”,         §
    and SPINDERELLA                              §
    ENTERTAINMENT, LLC,                          §
                                                 §
                  Plaintiffs,                    §
                                                 §
    v.                                           §     Civil Action No. 3:19-cv-01651-S
                                                 §
    CHERYL JAMES-WRAY a/k/a                      §
    CHERLY JAMES, SANDRA DENTON,                 §
    JAMES MAYNES, AND S & C                      §
    PRODUCTIONS, INC.,                           §
                                                 §
                  Defendants.                    §


                        DEFENDANTS’ RESPONSE IN OPPOSITION TO
               PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER



                                                     FOX ROTHSCHILD LLP


                                                     C. Dunham Biles
                                                     State Bar No. 24042407
                                                     Two Lincoln Centre
                                                     5420 LBJ Freeway, Suite 1200
                                                     Dallas, Texas 75240
                                                     Tel: 972-991-0889
                                                     Fax: 972-404-0516
                                                     cbiles@foxrothschild.com

                                             ATTORNEYS FOR SPECIALLY-APPEARING
                                             DEFENDANTS1




1
  Defendants are specially-appearing in this matter to oppose Plaintiffs’ request for a temporary
restraining order (“TRO”). Defendants reserve their rights to contest this Court’s personal
jurisdiction over them in a responsive pleading.


           DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO
      Case 3:19-cv-01651-S Document 23 Filed 07/30/19                Page 2 of 16 PageID 97


          Specially-Appearing Defendants Cheryl James-Wray a/k/a Cheryl James (“Salt”), Sandra

Denton (“Pepa”), James Maynes (“Maynes”), and S & C Productions, Inc. (“S & C”) (together,

“Salt-N-Pepa”) file this Response in Opposition to Plaintiffs’ Request for a Temporary

Restraining Order (“TRO”), as follows:

                                              I.
                                      PRELIMINARY STATEMENT

          After decades of friendship, Spinderella2 has embarked on a smear campaign, and sued

her friends, based on blatantly erroneous assertions. The truth, however, is that Salt and Pepa

have always tried to do right by Spinderella.

          Spinderella decided to quit performing with Salt and Pepa years ago3 and asked to rejoin

the group “Salt N Pepa” in December, 2013. Nostalgia and the desire to help a friend motivated

Salt and Pepa to agree. They offered to pay Spinderella on a per show basis to perform with the

group. Spinderella, grateful for the opportunity, agreed, and they performed together again.

Things unfortunately did not work out and Salt-N-Pepa spent months trying to close open

issues—like how they would each refer to their shared history going forward as they each

pursued respective careers—in the hope they could part as friends.

          Apparently never satisfied, and without any appreciation for all the professional and

financial assistance provided by Salt and Pepa, Spinderella demands extraordinary preliminary

relief even though all she really wants is money. Nothing is burning, other than any remnants of

a now destroyed friendship, and there is simply no reason for this Court to intercede now. Salt-




2
 The term “Spinderella” shall refer to Plaintiffs Deidra Roper a/k/a “Spinderella” and
Spinderella Entertainment, LLC.
3
    Salt N Pepa continued to tour during Spinderella’s leave.


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO Page 1 of 16
   Case 3:19-cv-01651-S Document 23 Filed 07/30/19                  Page 3 of 16 PageID 98


N-Pepa will gladly not make any reference to Spinderella in connection with any promotion and

make good faith efforts to cause others to honor the same—as they have done since they asked

Spinderella to leave the group. They expect Spinderella to do the same.

       While Spinderella offers a “verified” complaint, allegations are not facts, and the facts

are contrary to Spinderella’s claims. Spinderella was never Salt’s, Pepa’s or S & C’s partner.

She bore no risk in the group “Salt N Pepa’s” success and was always paid in full for her time.

Further, Spinderella’s allegations that she has not been paid in full for the group “Salt N Pepa’s”

Las Vegas Residency are pure fantasy. Additionally, while it may be true that some promoters

have mentioned Spinderella while promoting the group “Salt N Pepa,” they have done so over

Salt-N-Pepa’s objection and after being fully informed that Spinderella and Salt-N-Pepa have

parted ways.

       Spinderella cannot meet the burden imposed upon her by her request for extraordinary

relief and she knows it. This application should be seen for what it is, a publicity stunt. Whether

or not Spinderella’s antics have achieved the public spectacle she had hoped for, she now has an

application that, when examined under the lens of law, falls woefully short of its mark. The

application should be denied.

                                          II.
                                APPLICABLE LEGAL STANDARDS

       The law regarding a request for a temporary restraining order is well settled. To prevail

in her request, Spinderella must demonstrate four elements:

       (1) a substantial likelihood of success on the merits; (2) a substantial threat that

       [Spinderella] will suffer irreparable injury if the temporary restraining order is

       denied; (3) that the threatened injury outweighs any damage that the temporary

       restraining order might cause [Salt-N-Pepa]; and (4) that the temporary restraining


       DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO             Page 2
      Case 3:19-cv-01651-S Document 23 Filed 07/30/19               Page 4 of 16 PageID 99


         order will not disserve the public interest.4

         Spinderella’s burden is a heavy one: “A temporary restraining order is an

extraordinary remedy which should not be granted unless the party seeking it has clearly

carried the burden of persuasion on all four elements.”5

         Spinderella cannot meet this heavy burden for any of the relief she is requesting.

                                           III.
                                   ARGUMENTS AND AUTHORITIES

A.       Spinderella Cannot Demonstrate A Substantial Threat Of Irreparable Harm.

         Spinderella cannot meet her burden to establish a substantial threat of irreparable harm to

justify the requested TRO for at least two reasons: (1) there is no urgency justifying the TRO;

and (2) Spinderella has an adequate remedy at law—namely monetary relief.

         1.      There Is No Urgency Justifying Spinderella’s TRO.

         A “delay in seeking a preliminary injunction rebuts any presumption of irreparable

harm.”6 Further, an irreparable injury must be actual and imminent.7 A movant must specify

facts in an affidavit or a verified complaint that clearly show that immediate and irreparable

injury, loss, or damage will result.8




4
    Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014) (emphasis added).
5
  Whole Woman’s Health v. Paxton, 264 F.Supp.3d 813, 818 (W.D. Tex. 2017) (emphasis
added) (citing PCI Transp., Inc. v. Fort Worth & W. R.R. Co., 418 F.3d 535, 545 (5th Cir.
2005)).
6
 Gonannies, Inc. v. Goupair.Com, Inc., 464 F.Supp.2d 603, 609 (N.D. Tex. 2006) (emphasis
added).
7
    See Chacon v. Granata, 515 F.2d 922, 925 (5th Cir. 1975).
8
    See FRCP 65(b)(1)(A) (TRO).


         DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO            Page 3
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                 Page 5 of 16 PageID 100


          Spinderella’s contention that sufficient exigent circumstance exist to justify immediate

entry of a TRO is belied by her conduct. For months after an accounting, Plaintiffs threatened to

file suit. Rather than file an action and pursue immediate injunctive relief, however, Plaintiffs

engaged in bad faith negotiations with Salt-N-Pepa. Since at least February 22, 2019, the parties

have been engaged in negotiations to find an amicable resolution to Spinderella being asked to

no longer perform with Salt and Pepa.9 This included Spinderella’s newly recognized performer

royalty rights under 17 USC § 114 (i.e., SoundExchange rights).10 Furthermore, Salt-N-Pepa

wished to provide Spinderella with a share of “Salt N Pepa’s” royalties from merchandising sales

for merchandise bearing Spinderella’s name and likeness, for shows in which Spinderella

participated.11 Instead of continuing negotiations in good faith, Spinderella engaged a new

attorney, and filed this lawsuit.12 Nonetheless, Salt-N-Pepa paid Spinderella one-third of

royalties for Salt N Pepa merchandise sold in 2018 containing Spinderella’s name, likeness

and/or mark ($1,758.05).13




9
 See Declaration of James Maynes (“Maynes Decl.”), ¶ 2, attached to Defendants’ Appendix In
Support of Their Response in Opposition to Plaintiffs’ Request for a Temporary Restraining
Order (“App.” 002).
10
  See id. Salt-N-Pepa understand that Spinderella made a claim to SoundExchange based on
Salt N Pepa’s entire catalogue and failed to revise her claim to the limited number of songs to
which she actually has rights (e.g., she did not perform on Salt N Pepa’s entire catalogue). See
Declaration of Cheryl James P/K/A Salt (“Salt Decl.”) ¶ 4 (App. 038).
11
     See Maynes Decl. ¶ 2 (App. 002).
12
     See id. (App. 002).
13
  See id. (App. 002); Spreadsheet of Salt N Pepa Merchandise Sales from 2015 to Q1 of 2019
Containing Spinderella’s Name, Likeness and/or Mark, attached as Exhibit A to Maynes Decl.
(App. 008-009; Spreadsheet of Salt N Pepa Merchandise Sales from 2018 Containing
Spinderella’s Name, Likeness, and/or Mark, attached as Exhibit B to Maynes Decl. (App. 011);
Receipt of July 15, 2019 Payment from S & C to Spinderella Entertainment, LLC for

          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO            Page 4
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                 Page 6 of 16 PageID 101


         Those protracted negotiations and Spinderella’s belated, sudden rush to the courthouse

demonstrate two things: (1) there is no urgency justifying Spinderella’s requested temporary

restraining order; and (2) Spinderella’s own delay has manufactured the present sense of

urgency. Moreover, the MixTape Tour has ended and the I Love the 90s Tour is nearly

completed (only one remaining show in October).14 Those two tours are the basis for

Spinderella’s trademark and publicity claims and upon which her requested TRO is based.

Accordingly, there is no emergency requiring an immediate injunctive relief.

         2.     Spinderella Seeks Monetary Relief.

         It is black letter law that harm is irreparable only if there is no adequate remedy at law,

such as monetary relief.15 Here, in connection with every cause of action (except for an

accounting)16 Spinderella seeks full monetary relief.17 This case is not about any supposed




Merchandise Containing Spinderella’s Name, Likeness, and/or Mark, attached as Exhibit C to
Maynes Decl. (App. 013).
14
     See Maynes Decl. ¶ 4 (App. 003-004).
15
  See, e.g., Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011); Dresser-Rand Co. v. Virtual
Automation, Inc., 361 F.3d 831, 848 (5th Cir. 2004) (“For purposes of injunctive relief, an
adequate remedy at law exists when the situation sought to be enjoined is capable of being
remedied by legally measurable damages.”).
16
 See ECF Doc. 1 ¶¶ 176-77 (An accounting, of course, as Spinderella admits, is merely a
method by which she seeks to determine the amount of her purported damages.).
17
   See, e.g., ECF Doc. 1 ¶¶ 87, 93, 99, 107, 120, 125, 130, 141, 148, 156, 160, 169, 172, 175.
Spinderella’s request that certain funds be placed in a constructive trust, is not appropriate. “To
obtain a constructive trust, the proponent must prove (1) the breach of a special trust, fiduciary
relationship, or actual fraud, (2) unjust enrichment of the wrongdoer, and (3) tracing to an
identifiable res.” Matter of UTSA Apartments 8, LLC, 886 F.3d 473, 488 (5th Cir. 2018).
Spinderella has not, and cannot, demonstrate breach of a fiduciary relationship (i.e., that she was
in a partnership) with Salt and Pepa for the reasons stated in Section III.B.2 below. Nor has she
proffered any evidence demonstrating Salt-N-Pepa were unjustly enriched in any manner and
that it is tied to a specific piece of property. Rather, it is a desperate attempt to hold a third of

         DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO              Page 5
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                 Page 7 of 16 PageID 102


irreparable harm. To the contrary, Spinderella wants only one thing—money. Accordingly,

injunctive relief is inappropriate,18 and Spinderella’s request for a TRO should be denied.

B.        Spinderella Cannot Show A Substantial Likelihood Of Success On The Merits To
          Justify A TRO.

          1.     Spinderella Cannot Show A Substantial Likelihood Of Prevailing On Her
                 Trademark And Right of Publicity Claims.

          Spinderella’s accusations of trademark and right of publicity violations in support of her

requested TRO are baseless.19 To succeed on those claims, Spinderella must prove that Salt-N-

Pepa “used” Spinderella’s name, likeness, and/or mark in a commercial manner.20

          Simply put, Salt-N-Pepa never used Spinderella’s name, likeness, or marks without

authorization. Indeed, Spinderella’s name, likeness, and mark were only included because of her

repeated insistence that they be included on promotional materials.21 After January 4, 2019,

when Spinderella was asked to no longer perform with Salt and Pepa, Salt-N-Pepa immediately

ceased using Spinderella’s name and likeness or her mark, including on promotional materials




Salt-N-Pepa’s revenue’s hostage as leverage for settlement negotiations. Moreover, the request
for a constructive trust demonstrates that what Spinderella really seeks is monetary relief.
18
     See supra n. 13.
19
     See ECF Doc. 1, ¶¶ 79-99, 126-130, 184-190, 192, 194, 195a.i-iii, 195.a.v-vi, 195a.i.
20
   See 15 U.S.C. § 1114(1)(a) (a claim for trademark infringement must involving unauthorized
“use in commerce” of the plaintiff’s mark); 15 U.S.C. § 1125(a)(1) (a claim for false designation
of origin occurs when the defendant “uses in commerce any word, term, name, name, symbol or
device” that creates a false designation of origin); 15 U.S.C. § 1125(c)(1) (a claim for trademark
dilution involves “use of a mark or trade name in commerce that is likely to cause dilution by
blurring or dilution by tarnishment”); Henley v. Dillard Dept. Stores, 46 F.Supp.2d 587, 590
(N.D. Tex. 1999) (a right of publicity or misappropriation violation involves one who
“appropriates for his own use or benefit the name or likeness of another[.]”).
21
     See Maynes Decl., ¶ 3 (App. 003).


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO            Page 6
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19               Page 8 of 16 PageID 103


and merchandise.22 Moreover, the DJ chosen to replace Spinderella was not picked to be a look-

a-like of Spinderella—aside from the fact that Spinderella’s replacement was a middle-aged

African-American woman.23

          Further, by January 7, 2019, Salt-N-Pepa informed all relevant concert promoters,

including Live Nation (who was responsible for The MixTape Tour) and Universal Attractions

(who was responsible for the I Love The 90s Tour) that Spinderella was no longer performing

with “Salt N Pepa” and to discontinue all use of her name and likeness in connection with

promotional materials.24 Unfortunately, it was those concert promoters who failed to cease using

Spinderella’s name and likeness after Salt-N-Pepa informed them to cease using Spinderella’s

name and likeness.25 Despite making their objections known, Salt-N-Pepa had no control over

how the concert promoters created and exploited promotional materials.26

          Furthermore, Salt-N-Pepa have made every attempt to informally resolve these specific

issues with Spinderella. Prior to the hearing on Spinderella’s requested TRO, Salt-N-Pepa

sought to enter into a stipulation whereby Salt-N-Pepa would not use Spinderella’s name,

likeness, and marks—as they have no need for them— and use good faith efforts to prevent



22
     See id. (App. 003).
23
     See id. (App. 003).
24
  See Maynes Decl., ¶ 4 (App. 003-004); E-mail Correspondence From Maynes to Live Nation,
dated January 7, 2019, attached as Exhibit D to the Maynes Decl. (App. 015-016); E-mail
Correspondence From Maynes to Universal Attractions, dated January 7, 2019, attached as
Exhibit E to the Maynes Decl. (App. 018-020); Salt Decl. Exhibits A-b (App. 040-44).
25
     See Maynes Decl., ¶ 4 (App. 003-004).
26
   See id. It is also worth noting that The MixTape Tour is over. See id. Therefore, any use of
Spinderella’s name, likeness or marks by Live Nation has ceased. See id. Further, there is only
one more performance left on the I Love The 90s tour in which Salt-N-Pepa are performing. See
id.


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO         Page 7
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19               Page 9 of 16 PageID 104


others from doing the same—in exchange for Spinderella agreeing not to use Salt and Pepa’s

name and likeness or the “Salt N Pepa” mark and make good faith efforts to prevent others from

doing the same. Spinderella never responded to Salt-N-Pepa’s proposal.

        In sum, Spinderella’s accusations that Salt-N-Pepa engaged in trademark violations and

misappropriated her name, likeness, and marks are patently false because Salt-N-Pepa did not

“use” Spinderella’s name, likeness, or marks after she was asked to no longer perform with the

group on January 4, 2019. Therefore, Spinderella cannot meet her heavy burden to show a

substantial likelihood of prevailing on her trademark and right of publicity based claims.

        2.     Spinderella Cannot Show A Substantial Likelihood Of Prevailing On Her
               Breach Of Fiduciary Duty, Misappropriation Of Royalties, And Accounting
               Claims.

        To support her TRO, Spinderella makes several claims that are predicated on her false

contention that she is a full-fledged member (i.e., partner) of the group “Salt N Pepa,” including

breach of fiduciary duty, misappropriation of royalties, and an accounting—which are essentially

claims for a third of all royalties and revenues related to merchandising, performances, and other

revenues received by Salt-N-Pepa.27

        Spinderella is not, and has never been, a partner of the group “Salt N Pepa” and she



27
   See ECF Doc. 1, ¶¶ 13-15, 131-148, 170-172, 176-177, 194, 195.a.vii, 195.b.ii-v., 196. These
claims depend on Spinderella being a full-fledged member of the group (i.e., a partner in a
partnership or joint venture) because it is the only way she could establish a duty that would
authorize such claims. A breach of fiduciary duty claim (and, therefore, rights to reclaim
royalties and an accounting) require Spinderella to prove “a fiduciary relationship existed
between [Spinderella] and [Salt-N-Pepa][.]” See Neese v. Lyon, 479 S.W.3d 368, 386 (Tex. App.
2015). Formal business partnerships create fiduciary relationships. See Jang Won Cho v. Kun
Sik Kim, 572 S.W. 3d 783, 794 (Tex. App. 2019). A partnership is an “express or implied
agreement containing four elements: (1) a community of interest in a venture; (2) an agreement
to share profits; (3) an agreement to share losses; and (4) a mutual right of control or
management of the enterprise.” Tierra Sol Joint Venture v. City of El Paso, 155 S.W.3d 503,
507 (Tex. App. 2004). As discussed, below, Spinderella cannot make this showing.


        DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO            Page 8
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                Page 10 of 16 PageID 105


knows it. Spinderella was always a contracted performer for the group.28 She was hired and

fired at the discretion of Salt and Pepa via their business entity S & C.29 Indeed, Spinderella’s

own correspondence with Salt from 2013 and 2014, when she was rehired to perform with the

group, demonstrates: (1) the terms by which she was re-hired, which did not include profit

participation or royalties; (2) that she was grateful to Salt and Pepa for providing her with the

opportunity to perform with them again; and (3) that Salt and Pepa dictated how Spinderella

would perform on stage.30 If Spinderella was a full partner of the group, she would not be

begging Salt and Pepa to be able to perform with them again and be paid a flat fee on a per show

basis as an independent contractor.

          Furthermore, the group “Salt N Pepa” is—by definition—comprised of Salt and Pepa.

The group’s name does not include Spinderella. Moreover, the group’s business, including its

trademark, is completely owned and operated by S & C, whose sole shareholders are Salt and

Pepa.31 Spinderella is not—and never was—a shareholder of S & C.32 Spinderella never shared

in the financial losses of the group “Salt N Pepa” or S & C.33 For example, in connection with

the group “Salt N Pepa’s” Las Vegas residency, Salt-N-Pepa lost money. In contrast,




28
     See Maynes Decl., ¶ 5 (App. 004); Salt Decl.¶ 2 (App. 037).
29
     See Maynes Decl. ¶ 5 (App. 004); Salt Decl. ¶ 2 (App. 037).
30
   See Maynes Decl., ¶ 5 (App. 004); 2013 E-mail Correspondence between Spinderella and Salt,
attached as Exhibit F to Maynes Decl. (App. 022-023) and as Exhibit A to Salt Decl. (App. 040-
041); 2014 E-mail Correspondence between Spinderella and Salt attached as Exhibit G to
Maynes Decl. (App. 025-026), and Exhibit B to Salt Decl. (App. 043-044).
31
     See Maynes Decl., ¶ 6 (App. 005), Salt Decl. ¶ 3 (App. 038).
32
     See Maynes Decl., ¶ 6 (App. 005), Salt Decl. ¶ 3 (App. 038).
33
     See Maynes Decl., ¶ 6 (App. 005), Salt Decl. ¶ 3 (App. 038).


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO           Page 9
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                 Page 11 of 16 PageID 106


Spinderella bore no risk and was paid for each performance.34 Further, Spinderella did not have

a right to control or manage the group “Salt N Pepa” or S & C.35 Indeed, throughout her

Complaint, Spinderella concedes that she was paid a flat fee on a per show basis for her

involvement in the group and refused to participate in the sharing of losses for each show.36

          Spinderella’s status as an independent contractor (and, therefore, not a full-fledged

partner of the group “Salt N Pepa”) is further evidenced by the 1099-MISC income statements

S & C issued to Spinderella Entertainment, LLC for fiscal years 2014-2018.37 As explained by

the Internal Revenue Service, a 1099-MISC form is used for “services performed by someone

who is not your employee[.]”38 If S & C and Spinderella Entertainment, LLC were in a joint

venture or Salt, Pepa, and Spinderella were truly a partnership, the proper tax document would

be a Schedule K-1 (Form 1065).39




34
     See id.
35
     See Maynes Decl., ¶ 6 (App. 005), Salt Decl. ¶ 3 (App. 038).
36
     See e.g., ECF Doc. 1, ¶¶ 50-53, 109.
37
  See Maynes Decl., ¶ 7 (App. 005); 1099-MISC Income Statements From S & C to Spinderella
Entertainment LLC for fiscal years 2014-2018 attached as Exhibit H to Maynes Decl. (App. 028-
032)
38
   See About Form 1099-MISC, Miscellaneous Income, INTERNAL REVENUE SERVICE,
https://www.irs.gov/forms-pubs/about-form-1099-misc (last visited July 24, 2019).
39
   See About Schedule K-1 (Form 1065), Partner’s Share of Income, Deductions, Credits, etc.,
INTERNAL REVENUE SERVICE, https://www.irs.gov/forms-pubs/about-schedule-k-1-form-1065
(last visited July 24, 2019).


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO            Page 10
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                Page 12 of 16 PageID 107


          These facts go to the heart of Spinderella’s claims of breach of fiduciary duty,

misappropriation of royalties, and accounting claims. Spinderella knew she was never a partner

of the group. Her attempt to spin the facts to rewrite history is simply a desperate money grab.

          3.     Spinderella Cannot Show A Substantial Likelihood Of Prevailing On Her
                 Tortious Interference Claims.

          Salt-N-Pepa in no way sought to interfere with Spinderella’s career opportunities—

particularly securing a Las Vegas residency.40 To the contrary, Maynes advocated on behalf of

Spinderella to get a Las Vegas residency.41 Maynes understands that Spinderella did not get a

Las Vegas residency because the promoter lacked interest based, at least in part, over a concern

about ticket sales (would Spinderella draw a sufficient crowd).42 Maynes sought to assuage

those concerns, but was unsuccessful.43

          Moreover, Spinderella does not allege any independently tortious or unlawful act that

could constitute tortious interference with a business relationship. In her Complaint, the only

specific conduct alleged by Spinderella is that she was asked to leave the group “Salt N Pepa.”44

In Texas, for example, all employment contracts (let alone independent contractor contracts) are

considered at-will and, absent an agreement to the contrary, may be terminated “for good cause,




40
   See ECF Doc. 1, ¶¶ 50-53, 74-75, 161-169, 187, 191, 195.a.viii. To prevail on her tortious
interference with business relations claim, Spinderella must demonstrate Salt-N-Pepa engaged in
“an independently tortious or unlawful act … that prevented the relationship from occurring[.]”
Dunham Engineering, Inc. v. Sherwin Williams Co., 404 S.W.3d 785, 797 fn. 3 (Tex. App.
2013).
41
     See Maynes Decl., ¶ 8 (App. 005).
42
     See id.
43
     See id.
44
     ECF Doc. 1, ¶ 165.


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO            Page 11
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                Page 13 of 16 PageID 108


bad cause, or no cause at all.”45 As demonstrated in Section II.B.2., supra, Spinderella was an

independent contractor of S & C, and she was terminated. Her claim that her termination

tortiously interfered with her business relationships—not only fails to state a claim—but

demonstrates that, Salt and Pepa could draw a crowd without Spinderella, but not vice-versa.

          Furthermore, Spinderella’s claims that she was not paid for the Las Vegas residency with

Salt and Pepa are patently false and she knows it. Spinderella was provided two payments of

$31,500 for a total of $63,000 on December 24, 2018, and January 8, 2019, for the Las Vegas

residency.46 This resulted in paying all monies owed to Spinderella for her work on the Las

Vegas residency.47 The testimony in her Verified Complaint that she was not fully compensated

is simply false.

          These facts go to the heart of Spinderella’s tortious interference claims. They

demonstrate that, contrary to Spinderella’s spin, the exact opposite is true: Salt-N-Pepa went to

great lengths to advance Spinderella’s career even after she was no longer a part of the group.

Rather than take a moment of quiet reflection and see how her own conduct has interfered with

her career goals, Spinderella lashes out at those who have helped her the most. Spinderella’s

tortious interference based relief should be denied.




45
     Montgomery County Hosp. Dist. v. Brown, 965 S.W.2d 501, 502 (Tex. 1998).
46
   See Maynes Decl., ¶ 9 (App. 005-006); Printouts of Wire Transfers for Las Vegas residency
from S & C to Spinderella, LLC, which are attached as Exhibit I to Maynes Decl. (App. 034-
035).
47
     See id.


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO           Page 12
     Case 3:19-cv-01651-S Document 23 Filed 07/30/19                Page 14 of 16 PageID 109


C.        Spinderella Is Not Entitled To Mandatory Injunctive Relief.

          A temporary restraining order is an extraordinary and drastic remedy. Spinderella

compounds her incredible request to this Court by also seeking mandatory injunctive relief.

A mandatory preliminary injunction, as opposed to a prohibitory injunction, seeks to alter the

status quo prior to litigation, rather than maintain it.48 That is, it mandates that defendants take

some action inconsistent with the status quo rather than prohibiting them from altering the status

quo.49 The Fifth Circuit has repeatedly held that mandatory injunctions warrant an even higher

standard than prohibitory injunctions.50 Mandatory preliminary relief, which goes well beyond

simply maintaining the status quo pendente lite, is particularly disfavored, and should not be

issued unless the facts and law clearly favor the moving party.51 When a plaintiff applies for

a mandatory preliminary injunction, such relief should not be granted except in rare instances in

which the facts and law are clearly in favor of the moving party.52

          As previously stated, Spinderella has fallen woefully short of proving entitlement to the

extraordinary and drastic remedy of a TRO. Therefore, she has necessarily failed to satisfy the

heightened standard for mandatory injunctive relief. Her requests for Salt-N-Pepa to issue

corrective public notifications and to provide full accountings and to deposit subject revenues




48
     See Texas v.Ysleta del sur Pueblo, 2018 WL 1566866, at *9 (W.D. Tex. Mar. 29, 2018).
49
     See id.
50
   See Justin Indus., Inc. v. Choctaw Sec., L.P., 920 F.2d 262, 268 (5th Cir. 1990) (“[B]ecause
[the plaintiff] is seeking a mandatory injunction, it bears the burden of showing a clear
entitlement to the relief under the facts and the law.”)
51
  See Exhibitors Poster Exch., Inc. v. Nat'l Screen Serv. Corp., 441 F.2d 560, 561 (5th Cir.
1971).
52
     See Miami Beach Fed. Sav. & Loan Ass'n v. Callander, 256 F.2d 410, 415 (5th Cir. 1958).


          DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO            Page 13
  Case 3:19-cv-01651-S Document 23 Filed 07/30/19                    Page 15 of 16 PageID 110


into a constructive trust clearly seek to alter the status quo rather than to maintain it. Further,

Spinderella’s request for mandatory injunctive relief runs afoul of the legal requirement that

there be no adequate remedy at law available to Plaintiffs. As is the case with the majority of

Spinderella’s requests to this Court, in the unlikely event that she prevails on any of her

incredible claims, she will be able to address them through monetary relief. For these reasons,

Spinderella has failed to establish her right to the rarely-granted remedy of a mandatory

temporary restraining order.

                                              IV.
                                          CONCLUSION

       In conclusion, Spinderella’s request for a TRO should be denied. There is no irreparable

harm to support her request for a TRO, let alone a substantial threat of irreparable harm. There is

no urgency justifying the request, especially given that the parties have been negotiating these

very issues for months. Further, the vast majority of her claims seek monetary damages, which

is completely inappropriate for a TRO. Additionally, Spinderella’s claims lack any merit, let

alone a substantial likelihood she would prevail on those claims. Therefore, Salt-N-Pepa

respectfully request that this Court deny Spinderella’s request for a TRO.




       DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO                Page 14
  Case 3:19-cv-01651-S Document 23 Filed 07/30/19             Page 16 of 16 PageID 111


                                           Respectfully submitted,

                                           FOX ROTHSCHILD LLP


                                           /s/ C. Dunham Biles
                                           C. Dunham Biles
                                           State Bar No. 24042407
                                           Two Lincoln Centre
                                           5420 LBJ Freeway, Suite 1200
                                           Dallas, Texas 75240
                                           Tel: 972-991-0889
                                           Fax: 972-404-0516
                                           cbiles@foxrothschild.com

                                           ATTORNEYS FOR SPECIALLY-APPEARING
                                           DEFENDANTS



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on July 30, 2019, Defendants served a true and correct
copy of the foregoing on all known counsel of record via the Northern District of Texas CM/ECF
filing system.


                                                /s/ C. Dunham Biles
                                                C. Dunham Biles




       DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TRO       Page 15
